Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered March 2, 1983, convicting him of arson in the third degree and criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewed in a light most favorable to the prosecution, the evidence was sufficient to prove defendant’s guilt beyond a reasonable doubt (People v Contes, 60 NY2d 620). The criminal record of a witness who knew defendant and testified that he saw defendant start the fire was a factor for the jury to consider in assessing his credibility, and did not render the otherwise plausible identification testimony incredible as a matter of law. Lazer, J. P., Mangano, Gibbons and Rubin, JJ., concur.